Title: From Catherine Nuth Johnson to John Quincy Adams, July 1803
From: Johnson, Catherine Nuth
To: Adams, John Quincy



My Dear Sir
Washington. July 1803

last Evenings Mail brought presented me your Welcome letter, announceing the pleasing intelligence of my dear Louisa’s of the Safety of My Beloved Child Permit me to offer my sincere Congratulation on this happy event the memorable day which gave him Birth to the little stranger is I hope a Presage to his own Independence, the greatest Blessing, (health Excepted) this World has the Power to Bestow May your days, and his Mothers, be Continued to form them by your Instruction and Example the Noblest Work of God Honest Men and that they may repay your tenderness and Anxiety with Duty and Affection
Present me in the most Respectful Manner to the President and the worthy Partner of his Heart, and Accept the and his Lady believing me on every occasion your / Faithful and / affectionate Mother
C